             IN THE UNITED ST ATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                     JONESBORO DIVISION

DAVID ERWIN                                                  PLAINTIFF

v.                       No. 3:18-cv-73-DPM

JOHN DOES, Officers 1-3; and
ANTHONY GAINES, Deputy
Sheriff, Greene County, Arkansas                       DEFENDANTS

                                ORDER
     Erwin's motion to appoint counsel, NQ 31, is denied without
prejudice.    The Court still believes that Erwin has adequately
represented himself in this case. And if Erwin is still having trouble
getting documents from the Defendants, he must follow the procedure
set out in the Final Scheduling Order, NQ 21 at 3. If this case needs a
trial, the Court will appoint a lawyer to represent Erwin.
     So Ordered.

                                       D.P. Marshall Jr.
                                       United States District Judge
